Dismissed and Opinion filed December 23, 2003








Dismissed and Opinion filed December 23, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00630-CV
____________
 
SAVELIA MCCAIN, INDIVIDUALLY
AND AS NEXT FRIEND OF CARLESHIA DAVIS, AND LELINDA SCOTT, INDIVIDUALLY AND AS
NEXT FRIEND OF TAVIERA SCOTT, Appellants
 
V.
 
GARY E. GUILLIE, BRAESWOOD
CONDOMINIUM ASSOCIATION, INC., AND RANDALL MANAGEMENT, INC., Appellees
 

 
On Appeal from the
234th District Court
Harris County, Texas
Trial Court Cause No.
02-07356
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed February 26,
2003.  The clerk=s record was filed on September 29,
2003.  There is no reporter=s record in the case.  The appellants= brief was due October 29, 2003.  No brief was filed.




On November 20, 2003, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before December 9, 2003, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed December 23, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.